Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-6, 9, 12-14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Yamauchi (Pub 20110199519).

Regarding claim 1, Yamauchi discloses: 
an active pixel array including a plurality of active pixels operable to convert incident light into pixel signals carrying image information in the incident light, (20a fig 5); 
	a plurality of sample pixel groups located adjacent to but spatially separate from the active pixel array, and having different heat dissipation characteristics from other sample pixel groups, (20b Para. [0012-0013]); 
	and a plurality of temperature sensors coupled to the sample pixel groups, respectively, to provide temperature measurements, (Para. [0082]).  

Regarding claim 2, Yamauchi discloses wherein each of the sample pixel groups comprises an optical black pixel structured to generate a dark current by blocking light from entering the optical black pixel and an active pixel structured to convert incident light into pixel signals, (Para. [0078] effective pixels converting incident light into pixel signals and shielded pixels generating dark current).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10, 11, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Hu (Pub 20200137334) in view of Ikedo (Pub 20190191120). 

Regarding claims 8 and 15, Yamauchi discloses: 
an image sensor including a plurality of sample pixel groups having different heat dissipation characteristics from other sample pixel groups, (20b Para. [0012-0013])
and a plurality of temperature sensors coupled to the sample pixel groups, respectively, to generate temperature detection signals, (Para. [0082]); 
a temperature detector configured to receive the temperature detection signals corresponding to the sample pixel groups, respectively, from the temperature sensors to determine operating temperature information associated with the sample pixel groups, (differential amplifier 130 in Para. [0073]). 

However, a test apparatus and a pedestal coefficient are not disclosed. 
In a similar field of endeavor, Hu discloses a test apparatus configured to receive dark currents from the sample pixel groups to determine correction data to be used to correct the dark currents, (Para. [0112] calibration apparatus comprising processor Para. [0118] for receiving dark current to determine correction data Para. [0119-122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamauchi by incorporating the teachings of Hu for the common purpose of allowing correction to be performed according to detected temperature. 

The combination does not disclose pedestal correction. 
In a similar field of endeavor, Ikedo discloses correction data including a dark level correction value for each temperature range and a pedestal correction coefficient (fig 17A and 17B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamauchi and Hu by incorporating the teachings of Ikedo for the common purpose of allowing dark regions to be corrected thereby allowing luminance to be appropriately distributed across captured images having dark regions. 

	Regarding claim 10, Yamauchi discloses wherein the temperature detector is incorporated into the image sensor or the test apparatus, (Para. [0018]).

	Regarding claim 11, Yamauchi discloses wherein each of the sample pixel groups comprises an optical black pixel and an active pixel, and the test apparatus determines the correction data for each temperature range based on an optical black signal of the optical black pixel and an active black signal of the active pixel, (see active pixel D1 and black pixel D1 Para.  [0057] and correction in Para.  [0086]- [0089]).  

	Regarding claim 16, Yamauchi discloses wherein each 5of the sample pixel groups comprises an optical black pixel and an active pixel, and wherein receiving the dark current comprises receiving an optical black signal of the optical black pixel and an active black signal of the active pixel, (see black pixel and active pixel D2 and D1 respectively fig 2). 

	 Regarding claim 19, Yamauchi discloses wherein receiving the operating temperature information further comprises receiving by a temperature detector tha tis disposed inside or outside the image sensor, a temperature detection signal from the temperature sensor to detect an operating temperature of the image sensor, (temperature detector i.e. (differential amplifier 130 in Para. [0073]; and disposed inside Para. [0018]). 
However, transmitting, by the temperature detector the operating temperature information to the test apparatus is not disclosed. 
In a similar field of endeavor, Hu discloses a test apparatus configured to receive dark currents from the sample pixel groups to determine correction data to be used to correct the dark currents, (Para. [0112] calibration apparatus comprising processor Para. [0118] for receiving dark current to determine correction data Para. [0119-122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamauchi by incorporating the teachings of Hu for the common purpose of allowing correction to be performed according to the detected temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/           Supervisory Patent Examiner, Art Unit 2422